Case 2:21-cv-00678-JS-AYS Document 124 Filed 07/14/21 Page 1 of 1 PageID #: 1744




                                United States District Court
                               Eastern District of New York


                                       NOTICE OF
                                     RELATED CASE




                         The Civil Cover Sheet filed in civil action

                             2:21    CV 03915 (DG)(ST)

                 1) indicated that this case is related to the following case(s):


                              2:21        CV    00678 (JS)(AYS)
                              2:21        CV    00758 (JS)(SIL)
                              2:21        CV    00805 (SJF)(SIL)
                              2:21        CV    00884 (JS)(AKT)
                              2:21       CV     00938 (JMA)(SIL)
                              2:21       CV     00944 (JMA)(ST)
                              2:21       CV     00970 (SJF)(ARL)
                             2:21        CV    01045 (GRB)(AKT)
                              2:21       CV     01062 (GRB)(ST)
                             2:21        CV    01067 (JS)(AYS)
                             2:21        CV    01076 (JS)(AYS)
                             2:21        CV    01269 (FB)(AYS)
                             2:21        CV    01293 (GRB)(ST)
                             2:21        CV    01569 (JS)(SIL)
                             2:21        CV    01621 (JS)(AYS)
                             2:21        CV    02983 (JS)(AYS)
                             2:21        CV    02986 (JS)(AYS)
                             2:21        CV    03511 (JS)(AYS)
                             2:21        CV    03708 (JS)(AYS)
